The CouRT
gave the instruction as prayed, and further instructed, the jury, that the plaintiff could not recover for any part of the stock of goods which was acquired by Bichards subsequently to the date of the first mortgage, whether such additions to the original stock of goods consisted of goods bought with the proceeds of the sales of the said original stock, or of goods exchanged for the same as aforesaid.
The plaintiff took a bill of exceptions, but no writ of error.
Verdict for defendant.
But see 2 Eq. Ca. Ab. 479, 480, and Bucknal et al. v. Roiston,. Prec. in Chan. 285.